11-2698-ag
    Li v. Holder
                                                                                    BIA
                                                                               Weisel, IJ
                                                                            A089 198 097

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT
                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 21st day of November, two thousand thirteen.

    PRESENT:
             JON O. NEWMAN,
             REENA RAGGI,
             PETER W. HALL,
                  Circuit Judges.
    _________________________________________

    YING LI, AKA LIAN JI PIAO,
             Petitioner,

                   v.                                        11-2698
                                                             NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _________________________________________

    FOR PETITIONER:               Thomas V. Massucci, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney General;
                                  Richard M. Evans, Assistant Director;
                                  Benjamin J. Zeitlin, Trial Attorney,
                                  Office of Immigration Litigation,
                                  United States Department of Justice,
                                  Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review is
DENIED.
     Petitioner Ying Li, a native and citizen of the People’s
Republic of China, seeks review of a June 6, 2011, decision of
the BIA affirming the June 3, 2009, decision of Immigration
Judge (“IJ”) Robert D. Weisel denying her application for
asylum and withholding of removal. In re Ying Li, No. A089
198 097 (B.I.A. June 6, 2011), aff’g No. A089 198 097 (Immig.
Ct. N.Y. City June 3, 2009). We assume the parties’
familiarity with the underlying facts and procedural history
of the case.

     Under the circumstances of this case, we have reviewed
both the IJ’s and the BIA’s opinions. See Jigme Wangchuck v.
DHS, 448 F.3d 524, 528 (2d Cir. 2006). The applicable
standards of review are well-established. See 8 U.S.C.
§ 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d
162, 165-66 (2d Cir. 2008)(per curiam).

I. Adverse Credibility Determination/Past Persecution

     For asylum applications, like Li’s, governed by the REAL
ID Act, the agency may, considering the totality of the
circumstances, base a credibility finding on an asylum
applicant’s demeanor, the plausibility of her account, and
inconsistencies in her or her witness’s statements, without
regard to whether they go “to the heart of the applicant’s
claim.” 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d
at 163-64.

     Substantial evidence supports the agency’s determination
that Li did not testify credibly regarding her claims that she
was imprisoned in China because she assisted North Korean
refugees. The agency reasonably relied on inconsistencies in
the record. See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu
Xia Lin, 534 F.3d at 163-64, 166-67. As the agency noted,
Li’s testimony regarding the birth date of her daughter and
the length of her prison term in China was inconsistent with
her asylum application and statement in support. These
inconsistencies provide substantial support for the agency’s
adverse credibility determination. See 8 U.S.C.
§ 1158(b)(1)(B)(iii) (providing that the agency may base a

                              2
credibility determination on inconsistencies between the
applicants statements, and “the consistency of such statements
with other evidence of record”).

     Li argues that the agency’s adverse credibility finding
was not supported by the record because the IJ did not give Li
sufficient opportunity to explain the inconsistencies. The
record, however, reflects that, during Li’s testimony, she was
questioned regarding each inconsistency identified by the
agency and given an opportunity to respond. Further, the
agency reasonably rejected Li’s explanations, as she failed to
explain either inconsistency. See Majidi v. Gonzales, 430
F.3d 77, 80-81 (2d Cir. 2005) (finding that an agency need not
credit an applicant’s explanations unless those explanations
would compel a reasonable fact-finder to do so).

     Li argues that the agency erred in relying on her lack of
corroboration as a basis for its adverse credibility finding.
However, an applicant’s failure to corroborate testimony may
bear on credibility, either because the absence of particular
corroborating evidence is viewed as suspicious, or “because
the absence of corroboration in general makes an applicant
unable to rehabilitate testimony that has already been called
into question.” See Biao Yang v. Gonzales, 496 F.3d 268, 273
(2d Cir. 2007). Thus, the agency reasonably concluded that,
in light of Li’s lack of credibility, her failure to offer
affidavits from her daughter or husband in support of her
claim that she was imprisoned in China further damaged her
credibility. Given the inconsistencies in the record and in
light of Li’s failure to corroborate her claims, the agency’s
adverse credibility determination regarding Li’s claim that
she suffered past persecution in China was supported by
substantial evidence. See 8 U.S.C. § 1158(b)(1)(B)(iii); see
also Xiu Xia Lin, 534 F.3d at 163-64 (explaining that this
Court “defer[s] to an IJ’s credibility determination unless,
from the totality of the circumstances, it is plain that no
reasonable fact-finder could make such an adverse credibility
ruling”).




                              3
II. Burden of Proof/Well-Founded Fear of Future Persecution

     Substantial evidence also supports the agency’s
conclusion that Li failed to demonstrate a well-founded fear
of future persecution. When an alien seeks relief on the
basis of activities that occurred in the United States, she
“must make some showing that authorities in h[er] country of
nationality are either aware of h[er] activities or likely to
become aware of h[er] activities.” Hongsheng Leng v. Mukasey,
528 F.3d 135, 143 (2d Cir. 2008)(per curiam). Although Li
offered evidence that she had participated in a human rights
organization in the United States, she offered no evidence
that the authorities in China were aware, or were likely to
become aware, of her activities in the United States. Absent
“solid support” in the record that her fear is objectively
reasonable, Li’s claim that she fears future persecution is
“speculative at best.” Jian Xing Huang v. U.S. INS, 421 F.3d
125, 129 (2d Cir. 2005)(per curiam). Accordingly, the agency
did not err in denying asylum and withholding of removal
insofar as those claims were based on her imprisonment in
China or her involvement in human rights organizations in the
United States. See Paul v. Gonzales, 444 F.3d 148, 156 (2d
Cir. 2006).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, petitioner’s motion
for a stay of removal in this petition is DENIED moot. Any
pending request for oral argument in this petition is DENIED
in accordance with Federal Rule of Appellate Procedure
34(a)(2) and Second Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                              4